Citation Nr: 0839577	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-19 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE


Entitlement to special monthly pension (SMP) on the basis of 
the need for regular aid and attendance of another person or 
by reason of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for special monthly pension based upon the 
need for aid and attendance or by reason of being housebound.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran contends that he is entitled to special monthly 
pension based upon the need for regular aid and attendance of 
another person.  He asserts that as a result of his low back 
and vertigo disabilities, he is unable to dress, bathe, or 
toilet without the assistance of another person, and while he 
is able to feed himself independently, he is not able to 
prepare food for himself.  Additionally, while the veteran is 
able to leave the house at his discretion, he must be 
accompanied by another person at all times.

The record reflects that the veteran has been determined to 
be unemployable by both his private and VA physicians.  

On VA examination for aid and attendance purposes in January 
2006, the veteran's restrictions were noted to be permanent 
in nature.  Records dated in July 2006, however, show that 
the veteran reported that he was feeling well, and that his 
back pain was reportedly under control.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has already been 
afforded a VA examination.  However, because it is unclear to 
the Board whether the July 2006 notation indicating that the 
veteran was feeling well, and that his back pain was 
reportedly under control represents a material improvement in 
his condition, or whether that was more accurately a 
temporary fluctuation, the Board finds that a remand for an 
additional examination and opinion is necessary to determine 
whether the veteran's current condition requires the need for 
the regular aid and attendance of another person.

Finally, it appears that additional treatment records remain 
outstanding.  The most recent VA clinical records of record 
are dated in October 2006.  Therefore, it appears that there 
may be records that have not yet been associated with claims 
file. Because VA is on notice that there are VA records that 
may be applicable to the veteran's claim and because these 
records may be of use in deciding the claim, these records 
are relevant and an attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2) (2006); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in San Juan, Puerto Rico, dated 
from October 2006 to the present.  

2.  After the above records have been 
associated with the claims file, 
schedule the veteran for an aid and 
attendance examination for the purpose 
of ascertaining:

a.  whether the veteran is blind 
or so nearly blind as to have 
corrected visual acuity of 5/200 
or less in both eyes or concentric 
contraction of the visual field to 
five degrees or less; 


b.  whether he a patient in a 
nursing home because of mental or 
physical incapacity; 

c.  whether any of his conditions 
(including his back disability, 
vertigo, psychiatric disorder, 
hemmorhoids, or any other 
currently diagnosed disorder) 
render him permanently bedridden 
or so helpless as to be in need of 
regular aid and attendance; or 

d.  whether he is substantially 
confined to his house or its 
immediate premises.   

Any indicated studies must also be 
conducted.  In addressing the above 
questions, the examiner should opine as 
to whether there has been any material 
change (either improvement or 
worsening) in the veteran's condition 
since the date of the last examination 
in January 2006.  The claims file 
should be reviewed by the examiner and 
the examination report should indicate 
that review.

3.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response, then return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

